MEMORANDUM **
Salvador Andrade-Cazares, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision summarily affirming the ruling of an Immigration Judge (“U”) denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We lack jurisdiction to review the IJ’s denial of petitioner’s request for voluntary departure. See 8 U.S.C. § 1229c(f); Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003). We have jurisdiction over the remaining claims pursuant to 8 U.S.C. § 1252. We deny the petition for review.
We conclude that the evidence does not compel a conclusion contrary to the IJ’s determination that petitioner has not met his burden of establishing eligibility for asylum relief. See Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir.2005).
Because petitioner failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the more stringent standards for withholding of removal. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
Petitioner’s CAT claim also fads because he has not shown that it is “more likely than not” that he will be tortured if returned to Mexico. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.